IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM D. TURNER,                           :   No. 330 EAL 2021
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
TEMPLE INFECTIOUS DISEASE (OFFICE            :
OF OPEN RECORDS),                            :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.